Service agreement



Exhibit 10.2




















SERVICE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
BETTERWARE LIMITED
 
 
 
and
 
 
 
ROBERT WAY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








1

--------------------------------------------------------------------------------

Service agreement

DATE: 15 October, 2015
PARTIES:
(1)
BETTERWARE LIMITED (company number 07962214) whose registered office is at Unit
2 Hurricane Park, Heartlands Parkway, Birmingham, B7 5PJ (Company);

(2)
TRILLIUM POND AG, a company incorporated in Switzerland whose address is at c/o
CVSL AG, Hertensteinstrasse 51 6004, Luzern (Trillium Pond); and

(3)
ROBERT WAY of Vogel Veide, Poolhead Lane, Tanworth in Arden, Solihull, West
Midlands, B94 5EH (Executive).

1.
Definitions and interpretation

The provisions of Schedule 1 apply to the interpretation of this agreement
including the schedules.
2.
Appointment

2.1.
The Company will employ the Executive as Managing Director on the terms
specified in this agreement. The Executive will also be required to act as a
director of the Company and as the Vice President of the board of directors (VP
of the board) of Trillium Pond.

2.2.
The Executive warrants that he is entitled to work in the United Kingdom without
any additional approvals and will notify the Company immediately if he ceases to
be so entitled during the Employment.

3.
Term

3.1.
The Employment will commence on the date of this agreement and, subject to the
remaining terms of this agreement, will continue until terminated by either
party giving to the other not less than twelve (12) months’ prior written
notice.

3.2.
For the purposes of ERA 1996 the Executive’s continuous employment began on 1
August 2000.

4.
Scope of the Employment

4.1.
During the Employment, the Executive must:

4.1.1.
devote to his duties the whole of his working time, attention and skills during
his normal office hours and at such other times as may be reasonably required
for the proper performance of his duties;

4.1.2.
perform all duties imposed upon him under this agreement and by virtue of him
being a statutory director of the Company;

4.1.3.
perform all duties imposed upon him under this agreement and by virtue of him
being the VP of the board of Trillium Pond, which include without limitation,
Executive’s operational oversight of the Company and Kleeneze, as well as the
integration of the Company and Kleeneze; and

4.1.4.
exercise such powers consistent with his position as may from time to time be
assigned to or vested in him by the Company.

5.
Conflicts of interest

5.1.
During the Employment, the Executive must not whether alone or jointly with or
on behalf of any other person, firm or company and whether as principal,
partner, manager, employee, contractor, director, consultant, investor or
otherwise (except as a representative or nominee of the Company or otherwise
with the prior written consent of the Company) be engaged, concerned or
interested in any other business, profession or undertaking which:

5.1.1.
is or will be or is likely to be in competition with any business carried on by
the Company; or

5.1.2.
as regards any goods or services is a supplier to, or customer, client, of the
Company.

5.2.
Notwithstanding clause 5.1, the Executive may hold an investment by way of
shares or other securities of not more than 5% of the total issued share capital
of any company, unless any such company:

5.2.1.
is or will be or is likely to be in competition with any business carried on by
the Company; or

5.2.2.
as regards any goods or services is a supplier to, or customer, client, of the
Company.


2

--------------------------------------------------------------------------------

Service agreement

6.
Hours and place of work

6.1.
The Executive will work a minimum of thirty (30) hours each week on such days as
are agreed by the parties, together with such additional hours as are necessary
for the proper performance of his duties. The Executive acknowledges that he
will not receive further remuneration in respect of such additional hours.

6.2.
Under regulation 4(1) of the Working Time Regulations 1998 the Executive’s
average working time, including overtime, must not exceed 48 hours a week unless
he has previously agreed otherwise in writing. By signing this agreement, the
Executive confirms that this limit on his working hours will not apply, and that
his average working time may therefore exceed 48 hours a week. The Executive may
terminate his agreement to waive the limitation of working-hours by giving three
(3) months’ advance written notice at any time. Unless the working hour
limitation waiver is terminated in this way, this agreement will remain in full
force and effect until the Employment ends. Notwithstanding the foregoing,
should the Company decide in good faith that Executive may be unable to perform
the duties assigned under this Agreement if such waiver of work-hour limitations
is terminated; the Company and Executive agree to engage in good faith
discussions to amend this Agreement, as reasonably necessary.

6.3.
The Executive’s main place of work will be the Company’s offices at Unit 2,
Hurricane Park, Heartlands Parkway, Birmingham, B7 5PJ or such other location in
the United Kingdom on either a temporary or permanent basis as may be required
by the Company from time to time.

6.4.
The Executive must undertake such travel in the United Kingdom or abroad as is
necessary for the proper performance of his duties. The Executive will not be
required to work abroad for more than five (5) nights at a time and the
Executive will not be required to spend more than five (5) nights per annum
outside of the UK.

7.
Remuneration

7.1.
The Company will pay to the Executive a fixed annual salary of two hundred and
fourteen thousand pounds (£214,000.00) (Salary), which will accrue from day to
day and be payable, after deductions for Income Tax and National Insurance
Contributions as appropriate, by equal 4-weekly instalments in arrears by credit
transfer to a bank or building society account nominated by the Executive.

7.2.
The Company will review the Executive’s Salary annually to take effect on or
around 1 July in each year. The Executive’s Salary will be subject to a minimum
annual increase equal to the retail price index. The Executive hereby disclaims
entitlement, if any existed, to any monies pursuant to clause 5.5.2 of the
Shareholder’s Agreement.

7.3.
The Executive’s Salary is inclusive of any fees receivable by the Executive as
an employee and as a statutory director of the Company and as a VP of the board
of Trillium Pond.

7.4.
The Executive is entitled to be paid an annual bonus, equating to ten percent
(10%) of the Company’s EBITDA, calculated as follows: (i) for the first-year,
the bonus shall be calculated before CVSL parent company cost allocations; (ii)
for the second year, calculation of the bonus shall include fifty percent (50%)
of CVSL parent company cost allocations; and (iii) for the third year (and
thereafter), all CVSL parent company cost allocations shall be included in
calculating the bonus.

8.
Pension

8.1.
During each year of the Employment, the Company will contribute an amount equal
to 12.5% of the Executive’s Salary to the Executive’s personal pension scheme
(or such other registered pension scheme for the benefit of the Executive as the
Executive may notify to the Company in writing).

8.2.
Any contributions will be payable in equal monthly instalments in arrears.

8.3.
A contracting‑out certificate is not in force in respect of the Employment.

9.
Expenses

9.1.
The Company will reimburse the Executive for all eligible expenses which satisfy
the conditions of clause 9.2 below, and which are wholly reasonably and
necessarily incurred by him in the proper performance of his duties, subject to
the Executive providing such receipts or other evidence as the Company may
require. The Executive shall not incur any single expense in the proper
performance of his duties which exceeds five thousand pounds (£5,000) without
the Company’s prior authorization, except in good faith and for good cause such
as the impracticability of obtaining advanced written approval or otherwise
shown to be necessary under the circumstances surrounding any such expense.

9.2.
Reimbursement of expenses claimed by the Executive shall be subject to the
following conditions:


3

--------------------------------------------------------------------------------

Service agreement

9.2.1.
the expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year;

9.2.2.
the reimbursement of an eligible expense shall be made no later than the end of
the month after the month in which the claim was submitted; and

9.2.3.
the right to reimbursement shall not be subject to liquidation or exchange for
any other benefit.

10.
Holidays

10.1.
The Executive will, subject to this clause 10, be entitled in addition to the
usual bank and public holidays in England and Wales to 30 days’ holiday on full
pay in every holiday year. The Company’s holiday year runs from 1 January to 31
December. During the first year of this Agreement, the Executive agrees that his
holiday entitlement (in addition to the usual bank and public holidays in
England and Wales) shall be prorated in accordance with the effective date of
this Agreement.

10.2.
The Executive may take his holiday only at such times as are agreed with the
Company. The Executive will be entitled to carry forward up to five (5) days’
holiday to the next holiday year.

10.3.
The Executive will have no entitlement to any payment in lieu of accrued but
untaken holiday except on the termination of the Employment. Upon termination of
the Employment, the Executive will be entitled either to basic Salary in lieu of
any accrued but untaken holiday and any outstanding holiday entitled on a pro
rata basis, provided that the Executive shall repay to the Company any salary
received in respect of holiday taken in excess of his pro rata holiday
entitlement. A day’s pay for the purposes of this clause will be calculated on
the basis of 1/260th of the Salary.

10.4.
If either party has served notice to terminate the Employment, the Company may,
in the Company’s absolute and sole discretion, require the Executive to take any
accrued but unused holiday entitlement during the notice period.

11.
Insured benefits

11.1.
During the Employment, the Company shall provide (at the Company’s expense)
private medical insurance to the Executive, his spouse and dependent children up
to the age of 21 in accordance with the insurance scheme(s) and terms provided
by the Company. Any private medical insurance scheme(s) provided by the Company
shall always be subject to the rules of that scheme.

11.2.
During the Employment, the Executive will be eligible to participate in the
Company’s permanent health insurance scheme (at the Company’s expense) on
reasonable terms approved by the Company and subject to the rules of the
Company’s scheme.

11.3.
During the Employment, the Executive will be entitled to participate (at the
Company’s expense) in the Company’s life assurance scheme which will pay to the
Executive’s dependants a sum equal to at least four times the Executive’s Salary
if the Executive dies during the Employment. Participation is subject to the
rules of the scheme. If the insurance provider refuses for any reason to provide
life assurance benefit to the Executive, the Company shall not be liable to
provide Executive with any replacement benefit of the same or similar kind or to
pay any compensation in lieu of such benefit.

12.
Car

12.1.
Provided that the Executive holds a current full driving licence, the Company
will supply the Executive with an Audi Q7 or equivalent model or value as agreed
upon by the Executive and the Company from time to time and for his business and
private use.

12.2.
The Company will be responsible for payment of all reasonable standing and
running costs of the car including insurance, tax, MOT, maintenance and repair
and will reimburse the Executive for the cost of fuel properly incurred during
business mileage subject to the production of receipts or other evidence as the
Company may reasonable require.

12.3.
The Executive shall:

12.3.1.
ensure that the car is well cared for at all times fit for use;

12.3.2.
ensure that the car remains in such a condition as to comply with the lease and
insurance policies applicable to such car;

12.3.3.
ensure that he observes and complies all applicable legal requirements from time
to time in force;


4

--------------------------------------------------------------------------------

Service agreement

12.3.4.
not do or omit to do anything which would or might make void or prejudice any
insurance policy maintained by the Company in respect of the car;

12.3.5.
notify the Company of any accident(s) involving the Company car

12.3.6.
immediately inform the Company if he should be charged or convicted of a driving
offence or become disqualified from driving for any reason; and

12.3.7.
be responsible for payment of all fines incurred for any traffic offence or
parking fines attributable to the Company car.

12.4.
The Executive will return the car, its keys and all documents relating to it to
the Company on the termination of the Employment or if the Executive becomes no
longer legally entitled to drive.

13.
Sickness or injury

13.1.
The Executive must at the request and expense of the Company submit to a medical
examination by a medical practitioner nominated by the Company, the results of
which and any matters deriving from them will, subject to the provisions of the
Access to Medical Reports Act 1988, be disclosed to the Company and the Company
may discuss any such results or other matters which derive from them with the
relevant medical practitioner.

13.2.
In all cases of absence, a self-certification form must be completed on the
Executive’s return to work. If the Executive is absent from and unable to
perform his duties as a result of his incapacity for a period of seven
consecutive days or more he must produce medical certificates in respect of his
absence and keep the Company regularly informed of his progress.

13.3.
Subject to the Executive’s production of the medical certification referred to
in clause 13.2 above and subject to clause 13.4, if due to his incapacity the
Executive is absent from and unable properly to perform his duties, he will be
entitled to:

13.3.1.
his full Salary and benefits (excluding any bonus) during the first 3 months of
such absence; and

13.3.2.
benefits (excluding any bonus) and to one half of his Salary thereafter for up
to a maximum of three (3) additional months,

in respect of any period of absence of not more than six months (whether
consecutive or not) in any period of 12 months. Payment (if any) in respect of
any further period of absence will be at the discretion of the Company. Any sums
paid to the Executive under this clause 13.3 will be inclusive of statutory sick
pay (SSP). The Executive’s qualifying days for the purposes of statutory sick
pay will be his normal working days.
13.4.
If at any time of absence due to sickness or injury the Executive becomes
eligible to receive benefits under the permanent health insurance scheme
referred to at clause 11.2, the Executive’s entitlement under clause 13.3 shall
be reduced by the amount of that benefit.

14.
Deductions

14.1.
The Executive must pay to the Company any sums owing by him to the Company upon
demand by the Company at any time (whether during the Employment or after its
termination).

14.2.
For the purposes of ERA 1996, the Executive authorises the Company to deduct
from his remuneration under this agreement any sums due from him to the Company
which sums will be deemed to include, but not be limited to, any overpayments of
Salary, loans or advances made to the Executive, by the Company, any fines
incurred by the Executive and paid by the Company, any unauthorised expenses,
and the cost of repairing any damage or loss to the Company’s property caused by
him.

15.
Confidential Information and Company documents

15.1.
The Executive must not either during the Employment, except in the proper
performance of his, or at any time after the termination of the Employment:

15.1.1.
divulge or communicate to any person any Confidential Information;

15.1.2.
use any Confidential Information for his own purposes or for any purposes other
than those of the Company; or

15.1.3.
permit or cause any unauthorised disclosure of any Confidential Information
through any failure on his part to exercise due care and diligence.


5

--------------------------------------------------------------------------------

Service agreement

15.2.
The restrictions in clause 15.1 do not apply to:

15.2.1.
any disclosure required for the proper performance of the Executive’s duties
during the Employment or as authorised by the Company;

15.2.2.
any disclosure made to any person authorised by the Company to possess the
relevant information or required by law;

15.2.3.
any information which becomes available to the public generally otherwise than
through the default of the Executive; or

15.2.4.
any protected disclosure within the meaning of section 43A ERA 1996.

15.3.
All notes, memoranda, records, lists of customers and suppliers and employees,
correspondence, documents, computer and other discs and tapes, data listings,
codes, designs and drawings and other documents and material whatsoever in the
Executive’s possession or control and whether or not made or created by the
Executive, relating to the business of the Company and any copies of them:

15.3.1.
are and remain the property of the Company;

15.3.2.
must be handed over by the Executive to the Company on demand and, in any event,
immediately on the termination of the Employment and the Executive must certify
that all such property has been so handed over; and

15.3.3.
must on demand and, in any event, immediately on the termination of the
Employment be permanently deleted from any magnetic or optical disk or memory
and all matters derived from such sources which are in his possession or under
his control.

15.4.
For the purposes of this agreement, Confidential Information will include, but
not be limited to, information in any format relating to the Company, expressly
designated by the Company as being confidential, and any other information
concerning its:

15.4.1.
finances, business plans, sales and marketing information and strategies;

15.4.2.
directors and employees;

15.4.3.
business transactions, prospective business transactions and all other business
dealings and affairs;

15.4.4.
research activities, technology and technical processes relating to its actual
or planned products or services;

15.4.5.
computer systems, source codes and software;

15.4.6.
customers or clients, including, without limitation, customer lists, customer
requirements and terms of business;

15.4.7.
intellectual property, inventions, designs and formulae;

15.4.8.
existing and planned product lines, price lists and pricing structures;

15.4.9.
current and former suppliers, agents, distributors, licensees, licensors and
contractors (including where relevant, terms of business); and

15.4.10.
any information or analysis derived from the above.

16.
Intellectual property

16.1.
The Executive will give the Company full written details of all Inventions and
of all works embodying Intellectual Property Rights made wholly or partially by
him at any time during the course of the Employment which relate to, or are
reasonably capable of being used in, the business of the Company. The Executive
acknowledges that all Intellectual Property Rights subsisting (or which may in
the future subsist) in all such Inventions and works shall automatically, on
creation, vest in the Company absolutely. To the extent that they do not vest
automatically, the Executive shall hold any and all such Inventions and works on
trust for the Company.

16.2.
The Executive hereby irrevocably waives all moral rights under the Copyright,
Designs and Patents Act 1988 (and all similar rights in other jurisdictions)
which he has or will have in any existing or future works referred to in clause
16.1.


6

--------------------------------------------------------------------------------

Service agreement

16.3.
The Executive irrevocably appoints the Company to be his attorney in his name
and on his behalf to execute documents, use the Executive’s name and do all
things which are necessary or desirable for the Company to obtain for itself or
its nominee the full benefit of this clause. A certificate in writing, signed by
any director or the secretary of the Company, that any instrument or act falls
within the authority conferred by this agreement shall be conclusive evidence
that such is the case so far as any third party is concerned.

17.
Termination

17.1.
The Company will at all times be entitled to terminate this agreement pursuant
to clause 3.1, 17.2 or 17.3 or exercise its rights under clause 18,
notwithstanding that such termination or suspension may prejudice the
Executive’s eligibility for or entitlement to receive benefits under any
permanent health insurance scheme in respect of which the Company pays or has
paid premiums for the Executive or to sick pay referred to in clause 11.

17.2.
The Company reserves the right, at its sole and absolute discretion, to
terminate the Employment with immediate effect by notifying the Executive that
it is exercising its right of discretion under this clause 17.2 and that it will
make within 28 days a payment in lieu of notice to the Executive equal to the
amount of his Salary (after deduction of Income Tax and National Insurance
Contributions) for his notice period (or, if notice has already been given, the
pro rata amount due during the remainder of his notice period).

17.3.
The Company may terminate the Employment with immediate effect without notice
and with no liability to make any further payment to the Executive (other than
in respect of amounts accrued but unpaid at the Termination Date) if he:

17.3.1.
is disqualified from acting as a director;

17.3.2.
is guilty of any gross misconduct which materially and adversely affects the
business of the Company;

17.3.3.
is, in the reasonable opinion of the Company, grossly negligent in the
performance of his duties, provided that if such breach is capable of remedy,
then this clause 17.3.3 will only have effect if written notice of the breach is
served by the Company on the Executive and the Executive fails to remedy such a
breach within 28 days of such notice;

17.3.4.
is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984;

17.3.5.
is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed); or

17.3.6.
ceases to be eligible to work in the United Kingdom;

17.4.
On either party serving notice of termination and at the request of the Company,
or in any event on the Termination Date, the Executive must resign from office
as a director of the Company and any other office held by him as a result of the
Employment.

17.5.
The Company and Executive acknowledge and agree that, notwithstanding anything
to the contrary in this agreement, if the Employment terminates in circumstances
in which the Executive is a Bad Leaver , the provisions of the Lock-Up
Agreement, of even date herewith and incorporated herein by reference, between
the Executive and CVSL Inc., will apply as modified by clause 17.6 of this
agreement, to all shares of common stock in CVSL Inc (together, the CVSL Shares)
held by or on behalf of the Executive on the date on which the Executive’s
Employment terminates in circumstances in which the Executive is a Bad Leaver
(Bad Leaver Date).

17.6.
In respect of the CVSL Shares, the Lock-Up Period (as such term is defined in
the Lock-Up Agreement), will be deemed for all purposes to mean the period
commencing on the Bad Leaver Date and ending on the date which falls 12 months
after the Bad Leaver Date.

17.7.
The Executive agrees that the provisions of clauses 17.5 and 17.6 are
reasonable.

18.
Garden leave

18.1.
Following service of notice to terminate this agreement by either party, or if
the Executive purports to terminate the Employment in breach of contract, the
Company may place the Executive on garden leave and thereby, suspend Executive
from the performance of his duties and may exclude Executive from Company
premises for the whole or part of the remainder of the Employment.


7

--------------------------------------------------------------------------------

Service agreement

18.2.
During any period of Garden Leave:

18.2.1.
the Company shall have no obligation to provide any work to Executive and may
revoke any powers held by Executive on behalf of or in relation to the Company;

18.2.2.
the Company may require the Executive to perform alternative duties or to only
perform such specific duties expressly assigned to Executive at such location
(including Executive’s home) as the Company may decide;

18.2.3.
the Company may require the Executive to, and the Executive shall, take any
accrued but unused holiday;

18.2.4.
the Executive shall remain bound by the terms of this Agreement;

18.2.5.
the Executive may be required to immediately return any materials, documents, or
any other property owned by the Company; and

18.2.6.
the Company may require the Executive not to contact or deal (or attempt to
either contact or deal) with any officer, employee, consultant, client,
customer, supplier, agent, distributor, shareholder, adviser, or other business
contact of the Company.

19.
Restrictions on the termination of this agreement

19.1.
The Executive agrees to be bound by the restrictions set out at Schedule 2 to
this agreement.

20.
Grievance and disciplinary procedures

20.1.
There are no specific disciplinary or grievance procedures affecting the
Executive. However, the Company will comply with the Acas Code on Disciplinary
and Grievance Procedures.

20.2.
If the Executive wishes to seek redress for any grievance relating to his
employment he should submit the grounds of his grievance to the Company’s board
of directors in writing.

20.3.
If the Executive wishes to appeal against a disciplinary decision he may apply
in writing to the Company’s board of directors.

20.4.
The Company may suspend the Executive from all or any of his duties at any time.

21.
Data protection

21.1.
The Company may provide the Executive with its data protection policy, a copy of
which will be made available on request. The Company’s data protection policy
may change at any time, at the Company’s sole discretion. The Company will
notify the Executive of any changes that are made.

21.2.
The Executive agrees to comply with the Company’s data protection policy when
processing personal data in the course of employment, including but not limited
to, personal data relating to any employee, customer, client, consultant,
officer, adviser, supplier or agent of the Company.

21.3.
The Executive consents to the Company processing data relating to Executive for
legal, personnel, administrative and management purposes and in particular to
the processing of any sensitive personal data (as defined in the Data Protection
Act 1998) relating to the Executive, including, as appropriate:

21.3.1.
information about the Executive’s physical or mental health or condition in
order to monitor sick leave and make decisions as to the Executive’s fitness for
work;

21.3.2.
the Executive’s racial or ethnic origin or religious or similar information in
order to monitor compliance with equal opportunities legislation; and

21.3.3.
information relating to any criminal proceedings in which the Executive has been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

21.4.
The Company may make such information available to any Group Company, those who
provide products or services to any Group Company, regulatory authorities,
potential or future employers, governmental or quasi-governmental organisations
and potential purchasers of the Company.

21.5.
You consent to the transfer of such information to any Group Company or those
who provide products or services to any Group Company outside the European
Economic Area in order to further the business interests, even where the country
or territory in question does not maintain adequate data protection standards.


8

--------------------------------------------------------------------------------

Service agreement

22.
Notices

22.1.
Any notice or other document to be given under this agreement must be in writing
and either delivered personally to the Executive or to a director of the
Company, or sent by first class post or other fast postal service to the
Company’s board of directors at its registered office for the time being or to
the Executive at his last known place of residence.

22.2.
Any such notice will, unless the contrary is proved, be deemed served when in
the ordinary course of the means of transmission it would first be received by
the addressee in normal business hours. In proving such service it will be
sufficient to prove that the notice was addressed properly and posted.

23.
Entire agreement

23.1.
The Executive has not been induced to enter into this agreement in reliance on,
nor has he been given, any warranty, representation, statement, agreement or
undertaking of any nature whatsoever other than as are expressly set out in this
agreement.

23.2.
This agreement (including any schedules to it) constitutes the entire and only
legally binding agreement between the parties relating to the Employment and
supersedes any previous agreements or understandings (whether oral or in
writing) relating to the Employment and all such agreements and understandings
are deemed to have been terminated with mutual consent with effect from the date
of this agreement.

24.
Contracts (Rights of Third Parties) Act 1999

Nothing in this agreement will create any enforceable rights for any third
party.
25.
General

25.1.
This agreement constitutes the written statement of the terms of the Employment
provided in compliance with section 1 ERA 1996.

25.2.
There are no collective agreements in place in respect of the Employment.

25.3.
If any provision of this agreement is found to be unenforceable or invalid for
any reason by a court or administrative body of competent jurisdiction, such
invalidity or unenforceability will not affect the other provisions of this
agreement which remain in full force and effect. If any part of a provision is
unenforceable for any reason but would be enforceable if the same were deleted,
the provision will apply with such deletions as may be necessary and to make it
valid and enforceable.

25.4.
No variation to this agreement will be effective unless made by the parties and
evidenced in writing and signed by or on behalf of the parties and expressed to
be such a variation.

25.5.
This agreement will be governed by and interpreted in accordance with English
law and the parties submit to the exclusive jurisdiction of the English courts.

25.6.
This agreement may be executed in any number of counterparts but will not take
effect until each party has executed at least one counterpart. Each counterpart
will be an original, but all counterparts together will constitute a single
document.

26.
Execution as a deed

This document has been executed as a deed but is not delivered until it has been
dated.





















9

--------------------------------------------------------------------------------

Service agreement

Schedule 1
Definitions and interpretation
(Clause 1)
1.
In this agreement including the schedules the following words and expressions
have the following meanings:

Bad Leaver
the Executive will be considered a Bad Leaver if the Employment is terminated:
1. by the Company in accordance with clauses 17.3.2 or 17.3.3 of this agreement;
or
2. by the Executive, for any reason other than Constructive Dismissal.
 
 
Bad Leaver Date
has the meaning given to it in clause 17.5.
 
 
Capacity
as agent, consultant, director, employee, owner, partner, shareholder, investor
or in any other capacity.
 
 
Constructive Dismissal
shall have the same meaning as provided in section 95(1)(c) of the ERA 1996.
 
 
CVSL Shares
has the meaning given to it in clause 17.5.
 
 
Directly or Indirectly
the Executive acting either alone or jointly with or on behalf of any other
person, firm or company whether as agent, partner, employee, director, investor,
shareholder or consultant and whether for his own benefit or that of others.
 
 
EBITDA
Earnings before interest, tax, depreciation, and amortization
 
 
Employment
the Executive’s employment under this agreement.
 
 
ERA 1996
the Employment Rights Act 1996.
 
 
Garden Leave
any period during which the Executive is not required to work in accordance with
clause 18.
 
 
Group Company
any company which is for the time being a subsidiary or a holding company of the
Company or a subsidiary of any such company (“subsidiary” and “holding company”
shall have the meaning set out in section 1159 of the Companies Act 2006 as
amended or re-enacted).
 
 
Intellectual Property Rights
patents, utility models, rights to Company Inventions, trade marks and service
marks, business names and domain names, rights in get-up and trade dress,
goodwill and the right to sue for passing off or unfair competition, rights in
designs, rights in computer software, database rights, rights to use, and
protect the confidentiality of, Confidential Information (including know-how and
trade secrets) and all other intellectual property rights, in each case whether
registered or unregistered and including all applications and rights to apply
for and be granted, renewals or extensions of, and rights to claim priority
from, such rights and all similar or equivalent rights or forms of protection
which subsist or will subsist now or in the future in any part of the world.


10

--------------------------------------------------------------------------------

Service agreement

Invention
any invention, idea, discovery, development, improvement or innovation, whether
or not patentable or capable of registration, and whether or not recorded in any
medium.
 
 
Kleeneze
Kleeneze Limited (company number 05801085) whose registered office is at Express
House Clayton Business Park, Clayton Le Moors, Accrington, Lancashire, BB5 5JY.
 
 
Lock-Up Agreement
the Lock-Up Agreement dated the same date as this agreement and made between
CVSL Inc. and the Executive.
 
 
Restricted Business
the business of sourcing, designing, manufacturing, distributing, selling and
supplying home shopping products and services, the direct-selling of any
products or services, and any other part of the business of the Company with
which the Executive was involved to a material extent in the 12 months prior to
the Termination Date.
 
 
Restricted Person
anyone employed by the Company or a senior member of the self-employed sales
force of the Company earning thirty thousand pounds (£30,000) or more and with
whom the Executive dealt in a material way in the 12 months before the
Termination Date in the course of the Employment.
 
 
Shareholder’s Agreement
the shareholder’s agreement dated 24 February 2012 and made between Stanley
House Distribution Limited, Andrew Cohen, Carl Harvey and the Executive.
 
 
Termination Date
the date on which the Employment terminates however caused.

2.
References to clauses and schedules are to clauses of and schedules to this
agreement.

3.
Words and expressions defined in or for the purpose of the Lock-Up Agreement,
Shareholder’s Agreement, Companies Act 2006 or the Insolvency Act 1986 have the
same meaning unless the context otherwise requires.

4.
References to any statute, statutory instrument or any statutory provision will
be construed as references to the statute, statutory instrument or statutory
provision as in force at the date of this agreement and as subsequently
re‑enacted, consolidated or amended and will include references to any statute,
statutory instrument or any statutory provision of which it is a re‑enactment,
consolidation or amendment.







Schedule 2
Restrictive Covenants
1.
In order to protect the Confidential Information and business connections of the
Company to which the Executive had access as a result of the Employment, the
Executive covenants with the Company that he shall not for 6 months after the
Termination Date, Directly or Indirectly:

1.1.
be involved in any Capacity with any business concern which is (or intends to be
or is likely to become) in competition with any Restricted Business;

1.2.
in the course of any business concern which is in competition with any
Restricted Business, offer to employ or engage or otherwise endeavour to entice
away from the Company any Restricted Person;


11

--------------------------------------------------------------------------------

Service agreement

1.3.
be involved or attempt to be involved with the provision of goods or services to
(or otherwise have business dealings with) any Restricted Customer in the course
of any business concern which is in competition with the Restricted Business.

2.
The periods for which the restrictions in this Schedule 2 apply shall be reduced
by any period that the Executive spend on garden leave in accordance with clause
18 immediately before the Termination Date.

3.
If the Executive receives an offer to be involved in a business concern in any
Capacity during the Employment, or before the expiry of the last of the
covenants in this Schedule 2, the Executive shall give the person making the
offer a copy of this Schedule 2.

4.
Each of the restrictions in this Schedule 2 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

5.
If the Executive employment is transferred to any firm, company person or entity
(New Employer) pursuant to the Transfer of Undertakings (Protection of
Employment) Regulations 2006, the Executive will, if required, enter into an
agreement with the New Employer containing post-termination restrictions
corresponding to those restrictions in this Schedule 2, protecting the
Confidential Information and business connections of the New Employer.










































12

--------------------------------------------------------------------------------

Service agreement

Executed as a deed by Betterware Limited acting by a director in the presence
of:




Witness’ signature: /s/ Tucker Gagen
Witness’ name: Tucker Gagen
Address: 2400 Dallas Pkwy
               Suite 230
               Plano, TX 75093


Occupation: Associate
Signature /s/ John Rochon, Jr.   
Print name John Rochon Jr.      



Signed as a deed by
Robert Way
/s/ Robert Way


in the presence of:


Witness’ signature: /s/ Marion Merrix   
Witness’ name: Marion Merrix
Address:
Occupation: Accountant
 




13